In re Honoré, Derek John; Disciplinary Counsel; — Plaintiff(s); Applying for Findings and Recommendations (Consent Discipline) Office of the Disciplinary Board, No. 00-DB-053.
ORDER
Having considered the Petition for Consent Discipline filed by respondent, Derek John Honoré, and the concurrence therein filed by the Office of Disciplinary Counsel,
IT IS HEREBY ORDERED that the Petition for Consent Discipline be rejected pursuant to Supreme Court Rule XIX, § 20.
*80IT IS FURTHER ORDERED that this matter be remanded to the Office of Disciplinary Counsel for further proceedings,
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana